Case 1:19-cr-10040-JDB Document 163-1 Filed 04/15/20 Page 1 of 4 PageID 2526
                                         U.S. Department of Justice
                                         Criminal Division




                                              April 14, 2020

Claiborne H. Ferguson, Esquire                          Stephen Ross Johnson
THE CLAIBORNE FERGUSON                                  RITCHIE, DILLARD, DAVIES &
LAWFIRM, P.A.                                           JOHNSON, P.C.
294 Washington Avenue                                   606 West Main Street
Memphis, TN 38103                                       Suite 300
(901) 529-6400                                          Knoxville, TN 37902
claiborne@midsouthcriminaldefense.com                   (865) 637-0661
Attorney for Jeffrey Young, Jr.                         johnson@rddjlaw.com
                                                        Attorney for Alexander Alperovich
Nishay Sanan
NISHAY K. SANAN, ESQ.                                   William D. Massey
53 W. Jackson                                           MASSEY&MCCLUSKY
Suite 1424                                              3074 East Street
Chicago, IL 60604                                       Memphis, TN 38128
(312) 692-0360                                          (901) 384-4004
nsanan@aol.com                                          masseymccluskylaw@gmail.com
Attorney for Andrew Rudin                               Attorney for Alexander Alperovich


       RE:      United States v. Jeffrey Young, et al
                CR. No. 19-cr-10040-DJB
Dear Counsel:

Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G) and Federal Rules of Evidence 702,
703, and 705, the United States hereby provides notice that it may call the following witnesses in
its case-in-chief.

   •   Doctor Tricia Aultman: Dr. Aultman, whose qualifications are reflected in her attached
       CV, is expected to testify about what it means to write a prescription for controlled
       substances in the usual course of professional practice and for a legitimate medical purpose.
       She will discuss the key features of the practice of medicine, distinguishing the “usual
       course of professional practice” of medicine from unlawful drug distribution activities.
       Specifically, she will explain that the practice of medicine is characterized by a practitioner
       examining the patient, taking a full history, and using scientific and data-based tests and
       methods to reach a diagnosis that applies to the patient. Further, the professional practice
       of medicine is characterized by using an iterative process to discover and apply the correct
       treatment for the patient’s specific medical diagnosis, which requires the provider to be
       aware of—and to account for—the patient’s relevant medical history. She will testify that
       the ordinary course of the professional practice of medicine requires a practitioner to be
       aware of the risks and benefits of various treatment options, and to apply a range of
       treatment options as appropriate. She will testify about the legitimate medical purposes of
       the controlled substances at issue in this case, their risks and benefits, and the precautions
       that must be taken in order for their distribution to constitute a legitimate medical purpose
       within the ordinary course of the professional practice of medicine.

       Dr. Aultman conducted several chart reviews in this case, and will testify about her
       reviews, which are contained in the expert reports attached to this Notice.
Case 1:19-cr-10040-JDB Document 163-1 Filed 04/15/20 Page 2 of 4                       PageID 2527



       Dr. Aultman will further testify about the role of a supervising physician when a supervisee
       nurse practitioner is prescribing controlled substances.

       Dr. Aultman will also testify about the use of echocardiograms. Dr Aultman will explain
       that echocardiograms are not used as screening tests. Instead, they are ordinarily used to
       test for specific cardiac issues in particular risk groups. Dr. Aultman will testify about what
       demographics constitute groups for whom echocardiograms are most properly used. For
       example, she will testify that young people are not considered a high risk group for which
       echocardiograms are often used.

   •   Doctor Carl Christensen: Dr. Christensen, whose qualifications are reflected in his
       attached CV, is expected to testify about the usual course of professional practice of
       medicine and the legitimate medical purpose of controlled substances. He will define those
       terms for the jury, based on his training and experience. He will also testify that the usual
       course of the professional practice of medicine is characterized by a scientific and iterative
       effort to reach the proper diagnosis and render the proper treatment.

       In addition, Dr. Christensen has reviewed the medical files and records related to the
       patients named in the Indictment, and will provide the jury with his opinion about whether
       the Defendant Jeffrey Young acted within the usual course of professional practice for a
       legitimate medical purpose when he wrote the prescriptions listed in the Indictment. A
       report setting forth the results of his chart review is attached to this Notice.

       Dr. Christensen is also an expert in the field of addictionology, and in that capacity, will
       testify about physical dependence and addiction, the signs and symptoms of addiction, the
       importance of considering addiction as a possible diagnosis, and the consequences of
       failing to adequately treat addiction. Dr. Christensen’s own history of addiction provides
       him with additional personal insight into the topic. He has been in recovery since 1999.

   •   Doctor Stephen Boggs. Dr. Boggs, whose qualifications are reflected in his attached CV,
       is expected to testify about the usual course of the professional practice of medicine with
       respect to the distribution of controlled substances in Tennessee. He will also testify about
       the role of nurse practitioners and their supervising physicians in Tennessee. Specifically,
       he is expected to testify that nurse practitioners are supposed to be “physician extenders,”
       and act on behalf of the physician supervisor they associate with. Therefore, a physician
       supervisor and nurse practitioner would usually have the same or similar specialty or area
       of practice. In addition, it would be unusual for a physician supervisor to live in another
       state. But regardless of the specialty or where the supervising physician lives, or what the
       financial arrangement is between the supervising physician and nurse practitioner, the
       supervising physician is still bound by medical ethics and Tennessee rules to actively
       supervise and be responsible for the medicine practiced by the nurse practitioners. Dr.
       Boggs will specifically address a Tennessee supervising physician’s role with respect to
       the standards for a supervised nurse practitioner prescribing controlled substances.

   •   Doctor of Nursing Practice Natalie Seabolt: Dr. Seabolt was part of the investigative
       team at the Tennessee Bureau of Investigation, and her testimony will be primarily factual,
Case 1:19-cr-10040-JDB Document 163-1 Filed 04/15/20 Page 3 of 4                       PageID 2528



       including her observations about certain data collected in the investigation and her
       observations about medical charts she reviewed in her role as an investigator. Her
       testimony will relate to the clinical aspects of the fraud and drug distribution investigations
       into the Defendants.

       Dr. Seabolt will also testify about anomalies, or red flags, that she looks for in Medicare,
       Medicaid, and private insurance claims data, and in CSMD (Controlled Substance
       Monitoring Database) data kept by the State of Tennessee. Dr. Seabolt will testify about
       her analysis of the data in the present case, including trends she identified in the CSMD
       data and trends in several metrics relating to the use of echocardiograms at Preventagenix,
       including the gender and age of the recipients, timing, frequency, and types of prescriptions
       that were issued in the course of the same treatment.

       In addition, Dr. Seabolt will testify about the presence or absence of the results of
       echocardiogram test results in the patient records recovered from Preventagenix. The
       testimony in the preceding paragraphs need not be noticed under Rule 702 et seq., but is
       summarized here out of an abundance of caution.

       Dr. Seabolt may also be offered as an expert to opine on the ways in which her observations
       in the data and patient charts deviate from the usual course of professional practice and
       legitimate medical purpose for the prescription of controlled substances, specifically from
       the point of view of a nurse practitioner practicing in Tennessee. In addition, Dr. Seabolt
       may be offered as an expert on the relationship between a nurse practitioner and
       supervising physician in Tennessee.

       Dr. Seabolt’s CV describing her qualifications is attached.

   •   Dr. Kumar P. Yogesh: Dr. Yogesh was Defendant Jeffrey Young’s supervising physician
       for a brief period. He will provide his observations of the Preventagenix clinic, his
       experiences as Young’s supervising physician, and his reasons for resigning. He may also
       be asked to respond to hypothetical questions that test those views.

       This is not expert testimony under Rules 702 et seq. In an abundance of caution, however,
       the Defendants are being notified of this testimony.

       Dr. Yogesh may also provide expert testimony regarding whether the way in which
       Defendant Young prescribed controlled substances---and the supervision of Young by the
       other Defendants—was outside the usual course of professional practice and without a
       legitimate medical purpose.

       Dr. Yogesh’s CV is forthcoming.

   •   Doctor Nathan Hoeldtke: Dr. Hoeldtke was the physician who treated H                 R
       during her pregnancy. He will testify factually about his observations of her condition and
       to his knowledge of the condition of her infant. In addition, he may be offered to provide
       testimony regarding the impact of exposure to narcotics on infants and the ordinary course
Case 1:19-cr-10040-JDB Document 163-1 Filed 04/15/20 Page 4 of 4                    PageID 2529



       of professional practice with respect to prescribing to pregnant patients. His CV setting
       forth his qualifications is forthcoming. An interview report setting forth a summary of his
       expected testimony is attached.

   •   DEA Diversion Investigator: Additionally, the Government anticipates calling as a
       witness a DEA Diversion Investigator, whether that person is Mark Wray, Karen Knight,
       or a law enforcement witness with similar training and experience, who may testify based
       on training and experience about the following:

          o The Controlled Substances Act, including the various schedules of drugs, the reason
            each drug is scheduled, and the types of drugs included in each schedule;
          o The “red flags” that law enforcement look for in controlled substance prescribing
            patterns. These include, for example, dangerous drug combinations such as opioids
            combined with benzodiazepines, the levels of MMEs for individual patients and
            averages across patients, and the numbers of prescriptions and mounts of pills; and
          o The Tennessee CSMD (Controlled Substance Monitoring Database), including
            what data it captures, who inputs the data, and how it can be used by law
            enforcement and medical boards to spot “red flags” in prescribing and dispensing
            patterns.

       In addition, this witness may testify about “Red flags” actually observed in the
       Defendants’ prescribing patterns.

       This is not expert testimony under Rules 702 et seq. In an abundance of caution,
       however, the Defendants are being notified of this testimony.

       Karen Knight’s CV is attached.


                                                            Respectfully,

                                                            /s/ Katherine Payerle
                                                            Katherine Payerle
                                                            Assistant Chief
                                                            U.S. Department of Justice
                                                            Criminal Division, Fraud Section

                                                            Jason Knutson
                                                            Trial Attorney
                                                            U.S. Department of Justice
                                                            Criminal Division, Fraud Section

                                                            Andrew Pennebaker
                                                            Trial Attorney
                                                            U.S. Department of Justice
                                                            Criminal Division, Fraud Section
